*172Dissenting Opinion by
Judge Clay.
I find myself unable to concur in the majority opinion because, in my judgment, it does not give proper effect to the well established rule that payment to one of two joint obligees discharges the obligation. The facts are these: James T. Gibson was the owner of the land, and Elizabeth Gibson was his wife, The lease was executed by them as “parties of the first part,” and the rentals were payable to the “parties of the first part.” The lease contained a.forfeiture clause in case the lessees failed to develop or to pay rent. No well was drilled on the premises within the time fixed, nor was the rent paid on the day it was due. Before the forfeiture became available, Gibson died, leaving a will by which he devised all of his estate to his wife for life, or during her widowhood, with remainder to his children. Some time after the due date the rent was paid to Elizabeth Gibson. Following her signature on the receipt which she gave were the words, “ Executrix by will recorded Allen county Ky. the late James T. Gibson, deceased.” The majority opinion holds that Mrs. Gibson had no authority to accept the past due rent after the death of her husband, and thereby prevent the forfeiture. I have found no case upholding this doctrine, but have found two well adjudged cases that announce a contrary rule. In Allen v. South Penn Oil Co., 72 W. Va. 155, Mary N. Allen, the owner in fee of a tract of land, and her husband executed a deed by which they conveyed to the South Penn Oil Company all the oil and gas in said tract. The consideration was $100.00 in cash and $500.00 to be paid either ninety days after a well was drilled, or fifteen years from the date of the deed if no well was drilled; and if the $500.00 was not paid, the grantee’s estate was to be forfeited. The grantee was given the option either to pay the $500.00' at any time before the fifteen years expired and thereby prevent a forfeiture, or to decline to pay it even after a well was drilled and thereby forfeit the estate. In February, 1907, and within fifteen years from the date of the deed, the grantee drilled a well which produced gas, and within ninety days thereafter paid to Edgar Allen, husband of Mary N- Allen, $500.00, Mary N. Allen being then deceased and no administrator having qualified to administer on her estate. In a suit by the children of Mary N. Allen to enjoin further drilling, and for an accounting, it was contended by plaintiffs that the South Penn Oil *173Company had forfeited its estate by failing to pay the $500.00 to their mother. In denying the contention of plaintiffs the court said:
“But the fact is that the money was paid to Edgar Allen, the husband, within ninety days after the well was drilled and within fifteen years after the date of the lease. Mary N. Allen was then dead, and no administrator had qualified to administer on her estate. That might have been a good excuse for not paying, if no one else had been entitled to receive the money. But the $500.00 was unpaid purchase money for land conveyed by the husband and wife jointly; it was payable, by the terms of the deed, to the “grantor.” That constituted Mary N. Allen and her husband joint obligees. Morrison v. Coal & Coke Co., 52 W. Va. 331. And it is a well settled rule that payment to one only of several joint obligees discharges the debt. 22 A. & E. E. L. (2nd ed.) 524, and numerous cases cited under note 4; 30 Cyc. 1183, and cases under note 24.”
In the case of Jens-Marie Oil Co. v. Rixse, et al. (Okla.), 178 Pac. 658, the lease was executed by J. A. Rixse, the owner of the land, and Minnie Rixse, his wife, “as parties of the first part as the interest of the lessors may appear, ’ ’ and provided that the lease should become null and void upon a failure to pay the rentals within ten days after the same -became due. There was a payment due the first day of October, 1915, but it was not made until the 16th day of October, and then to Minnie Rixse. The rentals were payable “to the parties of the first part, ’ ’ and there was nothing in the lease defining the interest of the parties, or refuting the presumption that if was a joint interest. In holding that the payment to Minnie Rixse after the due date prevented the forfeiture, the court said:
“In the case of Allen v. So. Penn Oil Co., supra, the wife was the owner of the fee, and was joined by her husband in a conveyance to the oil and gas company. After the wife’s death payment was made to the husband. The heirs of the mother brought suit to.declare forfeiture for a failure to make the payment to the mother. The husband and wife were held to be joint obligees, and the payment to the husband discharged the obligation. It was said:
“But the $500.00 was unpaid purchase money for land conveyed by the husband and wife jointly; it was pay*174able, by the terms of the deed, to the ‘grantor.’ That constituted Mary N. Allen and her husband joint obligees. . . . And it is a well-settled rule that payment to one only of several joint obligees discharges the debt.”
In that case the payment was made within the time specified, and for that reason counsel endeavor to distinguish this case.
The obligee is none the less a joint obligee after the due date, and to say that Minnie Bixse had a right to accept the rentals on the day they were due, but had no right to accept them thereafter, is equivalent to saying that she was not a joint obligee and had no enforceable right under the contract. Certainly no cause of action would arise to either obligee until there was a default, and if her rights ceased when there was default, then she could not join in an action to recover the rentals or to enforce the lease. That would be to say that she never, at any time, had any right under the lease. Our attention has not been called to any authority supporting the proposition that the wife ceased to be a joint obligee on the day the payment was clue.”
Thus it will be seen that the first case establishes the proposition that the authority of one of two joint obligees does not end with the death of the other, even though the latter be the owner of the land out of which the obligation grows, while the second-case establishes the proposition that the authority of a joint obligee continues after the due date. Of course, the rule, that payment to one of two joint obligees discharges the obligation, is not based on the doctrine of agency, but grows out of the fact that the obligation is payable to two persons jointly. Hence, Mrs. Gribson was not a mere agent appointed by her husband to receive the money, and her authority was not revoked by his death. Being a joint obligee, Mrs. Gribson had the same authority as her husband. Clearly, if James T. Gribson had survived, his acceptance of the rent, after it became due and after the death of his wife, would have prevented the forfeiture. On what ground, then, can it be said that Mrs. Gribson’s acceptance of the lent, after her husband’s death and after it became due, would not have the same effect? It can not be doubted that, if during her husband’s lifetime she had accepted the rent after it became due, such acceptance would have discharged the obligation and prevented the forfeiture. *175And since her husband’s death in no wise affected her relation or authority as joint obligee, it necessarily ¡follows that her acceptance of the rent, after it became due and after her husband’s death, likewise discharged the obligation and prevented a forfeiture. In reply to the argument that she could not bind the remaindermen, it is sufficient to say that the lease made Mrs. Gibson a joint obligee, with all the authority incident to that relation, and the -title which the remaindermen took under their father’s will was subject to all the terms of the lease, including the right of the lessees to pay the rent to Mrs. Gibson and the right of Mrs. Gibson to accept the rent and waive the forfeiture.
I do not regard as material the fact that Mrs.. Gibson signed the receipt for the rent as executrix of her husband. In the first place, appellees contend that these words were not on the receipt when it was signed, but be that as it may, I doubt not that when money is paid to a person authorized to receive it in his individual capacity, the payment is good, although the receipt for the money is given in a representative capacity.
There being no plea of fraud on the part of appellant’s agient, or of mental incapacity on the part of Mrs. Gibson, I have refrained from discussing that portion of the opinion stating that she was unable to understand the nature and character of the transaction.
For the reasons given I am of the opinion that the lower court erred in adjudging- a cancellation of the lease, and that the judgment should be reversed with directions to dismiss the petition.